Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

USA v. Abuhouran
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3460




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Abuhouran" (2007). 2007 Decisions. Paper 1511.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1511


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-131                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 06-3460
                                  ________________

                          UNITED STATES OF AMERICA

                                             v.

                               ADMA ABUHOURAN,

                                             Appellant
                                  ________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 95-cr-00560-5)
                      District Judge: Honorable Louis H. Pollak
                                  ________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  February 16, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges

                                (Filed: March 7, 2007)
                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

                                        I.

      Adma Abuhouran appeals from the order of the United States District Court for

the Eastern District of Pennsylvania denying her “Motion for Early Termination of
Supervised Release.” We will dismiss the appeal pursuant to 28 U.S.C. 1915(e)(2)(B).

         Abuhouran pled guilty to conspiracy to commit bank fraud and was sentenced in

1997 to three years of supervised release, including four months of home confinement.

After serving two months of her home confinement term, Abuhouran cut her electronic

monitoring bracelet and left the United States. In June 2005, the District Court sentenced

her to seven months in prison and twenty-nine months of supervised release for violating

the terms of her confinement. Since her release from prison in January 2006, Abuhouran

has been residing in New Jersey, serving her term of supervised release.

         In April 2006 Abuhouran filed a pro se motion for early termination of her

supervised release. The District Court denied the motion. Abuhouran appealed and has

filed a motion to appoint counsel in this Court.1

                                           II.

         We agree with the District Court that none of the arguments presented in the

motion provide a basis for reconsidering Abuhouran’s June 2005 sentence. See 18

U.S.C. § 2583(e). Abuhouran’s account of her difficult incarceration after fleeing from

the United States, her development of serious health problems, and her voluntary return to

the United States in order to be held accountable for her actions, were factors considered

by the District Court before it sentenced Abuhouran in 2005. The only new information

before the District Court was Abuhouran’s claim that supervised release is preventing her



   1
       We have jurisdiction under 28 U.S.C. § 1291.

                                                 2
from obtaining proof of identification, a job, and health care. As the District Court noted,

because supervised release does not bar Abuhouran from obtaining these things,

Abuhouran’s difficulties do not warrant early termination.2

       In submissions to this Court, Abuhouran proposes two new claims: that her June

2005 sentence was calculated in violation of United States v. Booker, 543 U.S. 220

(2005), and that her initial 1997 sentence was illegal and should be vacated pursuant to

this Court’s authority under 28 U.S.C. § 2106. Abuhouran may not raise these

substantive claims for the first time on appeal. Nor do any of the arguments Abuhouran

makes in support of these new claims assist her current appeal.

       Because the appeal lacks merit, we will dismiss it pursuant to 28 U.S.C. §

1915(e)(2)(B). Appellant’s motion for appointment of counsel is denied.




   2
    We echo the District Court’s suggestion that Abuhouran approach her probation
officer to resolve these issues.

                                             3